Order adjudging appellants in contempt for failure to file a return to a writ of certiorari, and order denying appellants’ motion to quash the writ on the ground that the court lacked jurisdiction, affirmed, without costs. Appellants may purge themselves of the contempt by filing and serving a certified return of their proceedings within sixty days from the entry of the order hereon. The application does not adequately set forth the ground of objection to the assessment and, in our opinion, would be insufficient to entitle the applicant to a hearing if the board objected; but the application having been heard and a decision made thereon, it must be held that the inadequacy of the application has been waived. Lazansky, P. J., Davis, Adel, Taylor and Close, JJ., concur.